UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6375


HOWARD DUFFIS CLAUDIO,

                Plaintiff - Appellant,

          v.

THE GEO GROUP, INCORPORATED; WARDEN JONATHAN MINER; WALLACE
BRANCH; R.W. HINTON; FEDERAL BUREAU OF PRISONS; HARLEY
LAPPIN, Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:10-ct-03042-F)


Submitted:   July 18, 2013                 Decided:   July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Duffis Claudio, Appellant Pro Se. Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina;
Robert T. Numbers, II, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Howard    Duffis    Claudio       seeks       to   appeal   the    district

court’s order dismissing the Bureau of Prisons and Harley Lappin

as parties to his lawsuit.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).             Because the action is proceeding

in   the   district    court    against       the    remaining     defendants,     the

order Claudio seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                       Accordingly, we

dismiss the appeal for lack of jurisdiction.                       We dispense with

oral   argument      because    the    facts        and    legal   contentions     are

adequately    presented    in    the    materials         before    this   court   and

argument would not aid the decisional process.



                                                                              DISMISSED




                                          2